             14-02150-NPO Dkt 65 Filed 10/20/18 Entered 10/20/18 23:51:39 Page 1 of 2

                                              United States Bankruptcy Court
                                            Southern District of Mississippi
In re:                                                                                                     Case No. 14-02150-NPO
Lonnie P Walker                                                                                            Chapter 13
Aretha R Walker
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0538-3                  User: jdutil                       Page 1 of 1                          Date Rcvd: Oct 18, 2018
                                      Form ID: n013                      Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 20, 2018.
db/jdb         +Lonnie P Walker,   Aretha R Walker,   1060 Old Hwy 27 Rd. #1,   Crystal Springs, MS 39059-9144

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 20, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 18, 2018 at the address(es) listed below:
              Elizabeth Crowell     on behalf of Creditor   Rushmore Loan Management Services
               elizabeth.crowell@ms.creditorlawyers.com, crowellattorney@gmail.com;msecf@ms.creditorlawyers.com
              Elizabeth Crowell     on behalf of Creditor   Chalet Series III Trust
               elizabeth.crowell@ms.creditorlawyers.com, crowellattorney@gmail.com;msecf@ms.creditorlawyers.com
              Elizabeth Crowell     on behalf of Creditor   U.S. Bank Trust National Association as Trustee of
               Chalet Series III Trust elizabeth.crowell@ms.creditorlawyers.com,
               crowellattorney@gmail.com;msecf@ms.creditorlawyers.com
              Elizabeth Crowell     on behalf of Creditor   GSMS Loan Trust
               elizabeth.crowell@ms.creditorlawyers.com, crowellattorney@gmail.com;msecf@ms.creditorlawyers.com
              Harold J. Barkley T1, Jr.    HJB@HBarkley13.com
              J. Gary Massey   on behalf of Creditor    JPMorgan Chase Bank, National Association
               MSBankruptcy@LOGS.com
              Robert Rex McRaney, Jr.    on behalf of Debtor Lonnie P Walker mcraneymcraney@bellsouth.net,
               mcraneymcraney@gmail.com;mcraneyrr50474@notify.bestcase.com;sclement.mcraneymcraney@gmail.com;hil
               l.laura1228@gmail.com
              Robert Rex McRaney, Jr.    on behalf of Joint Debtor Aretha R Walker mcraneymcraney@bellsouth.net,
               mcraneymcraney@gmail.com;mcraneyrr50474@notify.bestcase.com;sclement.mcraneymcraney@gmail.com;hil
               l.laura1228@gmail.com
              United States Trustee    USTPRegion05.JA.ECF@usdoj.gov
                                                                                              TOTAL: 9
           14-02150-NPO Dkt 65 Filed 10/20/18 Entered 10/20/18 23:51:39 Page 2 of 2

n013−Req_13_Dsch (Rev. 12/15)


                                     UNITED STATES BANKRUPTCY COURT
                                          Southern District of Mississippi
In re:                                                                                      Case No.: 14−02150−NPO
                                                                                                         Chapter: 13
     Lonnie P Walker                                         Aretha R Walker


                                Notice to Individual Debtor(s) of Requirements to File
                                  Certification and Motion for Entry of Discharge

A Notice of Completion of Plan Payments has been filed by the Chapter 13 Trustee indicating that all required
payments under the confirmed plan in this case have been completed.


                                         Requirements to Receive a Discharge
You must file a pleading titled: "Debtor's Certification and Motion for Entry of Chapter 13 Discharge Pursuant to 11
U.S.C. §1328(a) and (h)" (the "Motion" form is available on the Court's Website at www.mssb.uscourts.gov) with the
Clerk's Office of the United States Bankruptcy Court wherein you request that your discharge be granted under 11
U.S.C. §1328(a) and to be "IN COMPLIANCE" such pleading must certify the following:

1.       You have made all payments required by your confirmed Chapter 13 plan.
2.       For cases filed on or after March 10, 2008, you have completed a personal financial management instructional
         course provided through an agency approved by the United States Trustee and have filed a statement, prepared
         as prescribed by Official Form 423, regarding completion of said course. 11 U.S.C. §1328(g)
3.       You either have no "Domestic Support Obligations" as defined at 11 U.S.C. §101(14A), or all amounts
         payable by you on Domestic Support Obligations that are due through the date you file the pleading (including
         amounts due before the petition was filed in this case, but only to the extent provided for by the plan), have
         been paid. 11 U.S.C. §1328(a)

4.       You have not received a discharge under chapter 7, 11 or 12 of the Bankruptcy Code during the four−year
         period before the date that your petition was filed in this case, and you have not received a Chapter 13
         discharge during the two−year period before this case was filed. 11 U.S.C. §1328(f)(1)(2)

5.       11 U.S.C. §522(q)(1) is not applicable to you or, if applicable, subsections (A) and/or (B) of §522(q)(1) are
         not applicable to you. 11 U.S.C. §1328(h)(1), (2) and §522(q)(1)(A), (B)

The Motion must be signed by the debtor(s) and the attorney of record, filed with the Court, and a copy served by the
debtor(s) on all creditors and parties in interest included on the Court's mailing matrix within thirty (30) days of the
filing date of the Chapter 13 Trustee's Notice of Completion of Plan Payments. The Motion must provide a
twenty−one (21) day objection period. If a response/objection is filed, the matter will be set for hearing. If no timely
response/objection is filed, the Court may enter a discharge order.
If the debtor(s) is/are unable to certify as to the truth and correctness of the assertions on the form Motion but
believe(s) that a discharge is warranted nevertheless, the debtor(s) should draft and file a motion for discharge
explaining why the assertions in the form Motion cannot be certified and further explaining why a discharge should
be granted.
Failure to file the Motion within thirty (30) days of the filing date of the Chapter 13 Trustee's Notice of Completion
of Plan Payments, may result in your case being closed without an entry of discharge. If the debtor(s) subsequently
files a motion to reopen the case to allow for the entry of discharge, the debtor(s) must pay the full reopening fee due
for the filing of the motion to reopen.

Date: 10/18/18                                                      Danny L. Miller, Clerk
                                                                    501 East Court Street, Suite 2.300
                                                                    P.O. Box 2448
                                                                    Jackson, MS 39225−2448
